DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/06/2022 have been entered. Claims 1-13 and 21-26 remain pending in the application.  Claims 14-20 are cancelled and claims 21-26 are newly added claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bingle et al. US 20160251880.
Regarding claim 25, Bingle et al. US 20160251880 disclose A method of operating a user interface assembly for controlling a vehicle operation, comprising: monitoring a force based sensor to detect a bending of a printed circuit board caused by an application of a force on a vehicle surface; determining a level of force applied to the vehicle surface detected by the force based sensor; generating a control signal as a function of the level of the force; and transmitting to a vehicle system, the control signal for controlling the vehicle operation (Bingle et al. US 20160251880 abstract; paragraph [0003]-[0004]; [0007]-[0010]; [0017]-[0020]; [0049]-[0058]; [0066]-[0067]; [0069]-[0072]; [0074]; [0076]-[0079]; [0085]-[0086]; [0096]; figures 1-9; Also per the embodiment of FIG. 9, the FSR sensor portion of the PCB 60 is double-sided in the form as described hereinabove, with one sensing surface facing the front of the handle and the other sensing surface facing the rear of the handle. There is, moreover, provided a spring-biased plunger 70 extending through the body 14′ and projecting outwardly toward the interior of the handle (not depicted). Plunger 70 operates much like the keys or plungers described elsewhere herein, and is positioned to contact the FSR, in response to deformation of the handle core upon a user's grabbing the rear surface of the handle. According to the illustrated embodiment, such contact is mapped by the controller as corresponding to a pre-defined action to unlock the vehicle. Per this embodiment, it will be appreciated that the handle core includes a deformable portion which is deformed or deflected upon a user's application of pressure thereto, which deformable portion in turn contacts the plunger 70 to effect the translation of the user-applied force to the FSR (par. 76). With piezoelectric sensors, on the other hand, the predefined threshold need only be a change in an applied force. Using the above example of a 5N predefined threshold, for instance, the piezoelectric sensor could tolerate the consistent application of force due a tolerance error. Unlike an FSR sensor, the piezoelectric sensor essentially just “zeros out” and responds to the application of a further 5N applied force in a predictable manner (par. 79).  According to the cited passages, the controller detected the predefine threshold force level that applied to the surface vehicle handle and delivery to the vehicle system for control the operation of unlock the vehicle as mention above.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bingle et al. US 20160251880 in view of Dektor et al. US 20180058837.
Regarding claim 12, Bingle et al. US 20160251880 teach A user interface assembly for a closure of a vehicle comprising: a printed circuit board, the printed circuit board having mounted thereon: a force-based sensor responsive to a force applied thereto (Bingle et al. US 20160251880 abstract; paragraph [0003]-[0004]; [0007]-[0010]; [0018]-[0020]; [0049]-[0058]; [0067]; [0069]-[0072]; [0074]; [0076]; [0086]; [0096]; figures 1-9; The controller 30, operatively connected to the at least one strain gage 20 (shown by the dashed line) maps the location and intensity of the one or more user-applied forces transferred via the resiliently deformable portion 11 and detected by the each strain gage 20 and, compares that mapped data to pre-defined force profiles, and, when the mapped data corresponds to a pre-defined “force profile”, directs the execution of one or more pre-defined vehicle commands corresponding to the determined “force profile.” While the controller is shown schematically in FIG. 2, it will be appreciated that the controller may comprise a printed circuit board (“PCB”) or the like disposed within the handle or, alternatively, disposed elsewhere in the vehicle (par. 55).);wherein the force-based sensor is adapted to detect a force applied thereto as a result of a deflection of the printed circuit board (Bingle et al. US 20160251880 abstract; paragraph [0003]-[0004]; [0007]-[0010]; [0018]-[0020]; [0049]-[0058]; [0066]-[0067]; [0069]-[0072]; [0074]; [0076]-[0077]; [0086]; [0096]; figures 1-9; Also per the embodiment of FIG. 9, the FSR sensor portion of the PCB 60 is double-sided in the form as described hereinabove, with one sensing surface facing the front of the handle and the other sensing surface facing the rear of the handle. There is, moreover, provided a spring-biased plunger 70 extending through the body 14′ and projecting outwardly toward the interior of the handle (not depicted). Plunger 70 operates much like the keys or plungers described elsewhere herein, and is positioned to contact the FSR, in response to deformation of the handle core upon a user's grabbing the rear surface of the handle. According to the illustrated embodiment, such contact is mapped by the controller as corresponding to a pre-defined action to unlock the vehicle. Per this embodiment, it will be appreciated that the handle core includes a deformable portion which is deformed or deflected upon a user's application of pressure thereto, which deformable portion in turn contacts the plunger 70 to effect the translation of the user-applied force to the FSR (par. 76).).
However, Bingle et al. US 20160251880 do teach a controller but Bingle et al. US 20160251880 do not explicitly teach and an interface [[ECU]] controller including a processor configured to monitor said force-based sensor.
Dektor et al. teach and an interface [[ECU]] controller including a processor configured to monitor said force-based sensor (Dektor et al. US 20180058837 paragraph [0041]; figure 2; The computing system 200 includes a controller 202, a sensor module 204, a signal acquisition and conditioning module 206, a display module 208, a memory module 210, and a network interface module 212. The sensor module can include various sensors, such as the strain gauges 110 discussed above. The signal acquisition and conditioning module 206 acquires signals from the sensors and conditions the signals prior to providing them to the controller 202…… In one or more embodiments, the controller 202 can be a microprocessor, a multi-core processor, a microcontroller, or other control device (par. 41).).
It would have been obvious to one of ordinary skill in the art before the defective filing date of the claim invention to combine Bingle et al. US 20160251880 and Dektor et al. by comprising the teaching of Dektor et al. into the system of Bingle et al. US 20160251880.  The motivation to combine these arts is to include a microprocessor, a multi-core processor, or a microcontroller from Dektor et al. reference into Bingle et al. US 20160251880 reference to incorporate as the vehicle controller system that connect with at least one strain gage for controlling the operation.
Regarding claim 13, the combination of Bingle et al. US 20160251880 and Dektor et al. disclose the user interface assembly of claim 12, wherein the interface [[ECU]] controller is further configured to generate a command signal as a function of said force, and transmit said command signal to a remote vehicle system (Bingle et al. US 20160251880 abstract; paragraph [0003]-[0004]; [0007]-[0010]; [0018]-[0020]; [0049]-[0058]; [0067]; [0069]-[0072]; [0074]; [0076]; [0086]; [0096]; figures 1-9; The controller 30, operatively connected to the at least one strain gage 20 (shown by the dashed line) maps the location and intensity of the one or more user-applied forces transferred via the resiliently deformable portion 11 and detected by the each strain gage 20 and, compares that mapped data to pre-defined force profiles, and, when the mapped data corresponds to a pre-defined “force profile”, directs the execution of one or more pre-defined vehicle commands corresponding to the determined “force profile.” While the controller is shown schematically in FIG. 2, it will be appreciated that the controller may comprise a printed circuit board (“PCB”) or the like disposed within the handle or, alternatively, disposed elsewhere in the vehicle (par. 55). Still further, it is contemplated that the controller 170 may be operative (either itself or via communication with the vehicle's body control module) to effect illumination (including in a specific color) of the one or more lights when the presence of the user is detected in proximity of the vehicle through the detected presence of an authorized key fob remote or, alternatively, when the user actuates one or more buttons on the key fob remote (par 96)).).
Regarding claim 24, the combination of Bingle et al. US 20160251880 and Dektor et al. disclose the user interface assembly of claim 12, further comprising a housing for enclosing the printed circuit board, the force based sensor and the controller, wherein the housing comprises a protrusion for engaging the printed circuit board to cause the printed circuit board to deflect (Bingle et al. US 20160251880 abstract; paragraph [0003]-[0004]; [0007]-[0010]; [0018]-[0020]; [0049]-[0058]; [0066]-[0067]; [0069]-[0072]; [0074]; [0076]-[0077]; [0086]; [0096]; figures 1-9; Also per the embodiment of FIG. 9, the FSR sensor portion of the PCB 60 is double-sided in the form as described hereinabove, with one sensing surface facing the front of the handle and the other sensing surface facing the rear of the handle. There is, moreover, provided a spring-biased plunger 70 extending through the body 14′ and projecting outwardly toward the interior of the handle (not depicted). Plunger 70 operates much like the keys or plungers described elsewhere herein, and is positioned to contact the FSR, in response to deformation of the handle core upon a user's grabbing the rear surface of the handle. According to the illustrated embodiment, such contact is mapped by the controller as corresponding to a pre-defined action to unlock the vehicle. Per this embodiment, it will be appreciated that the handle core includes a deformable portion which is deformed or deflected upon a user's application of pressure thereto, which deformable portion in turn contacts the plunger 70 to effect the translation of the user-applied force to the FSR (par. 76).).  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bingle et al. US 20160251880 in view of Dektor et al. US 20180058837 and further in view of Bingle et al. US 20160130843.
Regarding claim 23, the combination of Bingle et al. US 20160251880 and Dektor et al. teach the user interface assembly of claim 12, further comprising a local power source mounted on the printed circuit board for providing electrical power to said interface controller (Bingle et al. US 20160251880 abstract; paragraph [0003]-[0004]; [0007]-[0010]; [0018]-[0020]; [0049]-[0058]; [0066]-[0067]; [0069]-[0072]; [0074]; [0076]-[0077]; [0085]-[0086]; [0096]; figures 1-9; Controller 170, which comprises a printed circuit board (PCB), is disposed in one section of the housing 155 between potting material 135, 175 (par. 85). The controller 170 is coupled to a suitable power source (which may be a local power source, such as a battery, or a remote power source, such as the vehicle's battery), and may also be coupled to one or more other controllers, such as the vehicle's body control module, for effecting, in otherwise known fashion, the vehicle commands as determined by the controller (par. 86).).
However, the combination of Bingle et al. US 20160251880 and Dektor et al. do teach the local power source but the combination of Bingle et al. US 20160251880 and Dektor et al. do not explicitly teach and said force-based sensor in the event a main vehicle power is not available to provide electrical power to said interface controller and said force-based sensor.
Bingle et al. US 20160130843 teach and said force-based sensor in the event a main vehicle power is not available to provide electrical power to said interface controller and said force-based sensor (Bingle et al. US 20160130843; paragraph [0014]-[0018]; figures 1-5; A power source 36 secondary to a main vehicle battery (not shown) provides electrical energy to the latch control 28 and to a shape memory alloy actuator (SMA) 38. The secondary power source 36 is separate and independent of the primary vehicle battery and is capable of providing electric current to the latch control 28 and to the SMA actuator 38 when the main vehicle battery has lost its electrical charge. While the secondary power source 36 is contemplated to be a coin-type lithium ion battery, it can further take the form of conventional batteries, rechargeable batteries, small capacitors, or any other device capable of holding an electrical charge independent of the primary vehicle battery (par. 16).).  
It would have been obvious to one of ordinary skill in the art before the defective filing date of the claim invention to combine Bingle et al. US 20160251880 and Dektor et al. with Bingle et al. US 20160130843 by comprising the teaching of Bingle et al. US 20160130843 into the system of Bingle et al. US 20160251880 and Dektor et al..  The motivation to combine these arts is to provide the power from the secondary power source from Bingle et al. US 20160130843 reference into Bingle et al. US 20160251880 and Dektor et al. reference to keep the system continue functioning.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bingle et al. US 20160251880 in view of Dente US 20150330116.
Regarding claim 26, Bingle et al. US 20160251880 teach all the limitation in the claim 25.
Bingle et al. US 20160251880 do not explicitly teach the method of claim 25, further comprising: monitoring a voltage level of a main vehicle battery; determining if the voltage level of the main vehicle battery is below a threshold; and supplying voltage from a local power source mounted to the printed circuit board to the force based sensor.
Dente teaches The method of claim 25, further comprising: monitoring a voltage level of a main vehicle battery; determining if the voltage level of the main vehicle battery is below a threshold; and supplying voltage from a local power source mounted to the printed circuit board to the force based sensor (Dente US 20150330116 paragraph [0030]-[0037]; [0088]-[0090]; figures 1-8;  The electronic control circuit 10 is also coupled to the main power source 4 of the motor vehicle 3, so as to receive the battery voltage V.sub.batt; the electronic control circuit 10 is thus able to check if the value of the battery voltage V.sub.batt decreases below a predetermined threshold value, to promptly determine if an emergency condition (when a backup energy source may be needed) occurs (par. 33). As shown in the schematic block diagram of FIG. 2, the electronic control circuit 10 includes an embedded and integrated backup energy source 20, which is configured to supply electrical energy to the actuation group 6′ and latch electric motor 9, and to the same electronic control circuit 10, in case of failure or interruption of the main power supply from the main power source 4 of the motor vehicle 3 (par. 34).).
It would have been obvious to one of ordinary skill in the art before the defective filing date of the claim invention to combine Bingle et al. US 20160251880 and Dente by comprising the teaching of Dente into the method of Bingle et al. US 20160251880.  The motivation to combine these arts is to provide the power from the secondary power source from Dente reference into Bingle et al. US 20160251880 reference to keep the system continue functioning.
Allowable Subject Matter
1.	Claims 1-11 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 "A user interface system for a vehicle comprising a latch assembly having a latch controller, an actuation group controlled by the latch controller, and a first backup energy source for supplying power to the latch controller and the actuation group in the event of a failure of a main vehicle power source: a vehicle surface disposed over a force-based sensor responsive to a force applied to the vehicle surface; and a second backup energy source for providing power to the force-based sensor in the event a main vehicle power is not available to power the force-based sensor, wherein said vehicle surface presents an uninterrupted surface in a region around said force-based sensor.".
Prior arts of record fail to disclose “A user interface system for a vehicle comprising a latch assembly having a latch controller, an actuation group controlled by the latch controller, and a first backup energy source for supplying power to the latch controller and the actuation group in the event of a failure of a main vehicle power source: a vehicle surface disposed over a force-based sensor responsive to a force applied to the vehicle surface; and a second backup energy source for providing power to the force-based sensor in the event a main vehicle power is not available to power the force-based sensor, wherein said vehicle surface presents an uninterrupted surface in a region around said force-based sensor.”.  However, upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 2-11 and 21-22 depend on and further limit of independent claim 1, therefore claims 2-11 and 21-22 are considered allowable for the same reason.
Response to Arguments
Applicant's arguments filed on 05/06/2022 have been fully considered but they are not persuasive. In the remarks applicant argues in substance:
Applicant argument: Applicant do not present any argument for independent claim 12 and applicant just simply argues that the amendment in the claim 12 is overcome the rejection that previously rejected by Bingle et al. US 20160251880 and Dektor et al. US 20180058837.
Examiner response: Examiner respectfully submit that Bingle et al. US 20160251880 and Dektor et al. US 20180058837 do teach all the amendment in the claim 12. For example, figure 9 of Bingle et al. US 20160251880 reference clearly show the PCB 60 (print circuit board) mount on the vehicle in response with the force sensor.  Since arts of record still teach all the limitation in the claim, therefore the rejection stand.  Please see above rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683